FILED
                             NOT FOR PUBLICATION                                JUL 01 2014

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANDREW RICK LOPEZ,                                No. 11-16929

               Plaintiff - Appellant,             D.C. No. 2:03-cv-01605-KJM-
                                                  DAD
  v.                                              Eastern District of California,
                                                  Sacramento
S. COOK, Captain; M. GARATE,
Sergeant; R. MCKEAN, C/O; C. ADAMS,
Lieutenant; R. JOHNSON; J. HARRISON;              ORDER
P. STATTI; D. SHAVER; A.
NERGENAH; N. MCCLURE;
VANDERVILLE; J. GILLAM; S.
BABBICH; T. BARTOS; JACKSON; D.
MORTON,

               Defendants - Appellees.


Before: SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       The Stipulated Motion to Recall the Mandate to Correct Error is

GRANTED. The mandate is recalled. The memorandum disposition shall be

amended as follows:

       At page 4, in the second line of the first full paragraph, replace
       “James” with “Johnson.”

       Following amendment, the mandate shall issue forthwith.